                                           Case 3:17-cv-03854-SI Document 101 Filed 07/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GCCFC 2005-GG5 HEGENBERGER                             Case No. 17-cv-03854-SI
                                         RETAIL LIMITED PARTNERSHIP,                            1        19-cv-00403-SI (related case)
                                   8
                                                          Plaintiff,
                                   9                                                            THIRD AMENDED ORDER OF
                                                  v.                                            DISMISSAL UPON SETTLEMENT
                                  10
                                         GEORGE A. ARCE, et al.,                                Re: Dkt. No. 100
                                  11
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                                On December 4, 2020, the parties to this action advised the Court they have agreed to a
                                  14
                                       settlement. Dkt. No. 94. On February 2, 2021, plaintiff filed a motion to reopen this case and informed
                                  15
                                       the Court that the parties’ settlement agreement is pending in the Superior Court of California, County
                                  16
                                       of Alameda. Dkt. No. 96 at 2. On February 5, 2021, the Court issued an Amended Order of Dismissal
                                  17
                                       Upon Settlement. Dkt. No. 97. On April 6, 2021, plaintiff filed a second motion to reopen this case and
                                  18
                                       informed the Court that the parties’ settlement agreement is still pending in Superior Court. Dkt. No.
                                  19
                                       98. On April 8, 2021, the Court issued a Second Amended Order of Dismissal Upon Settlement. Dkt.
                                  20
                                       No. 99. On July 7, 2021, plaintiff filed a request to vacate second amended dismissal order and enter
                                  21
                                       third amended dismissal order. Dkt. No. 100.
                                  22
                                               The Court hereby GRANTS plaintiff’s a request to vacate second amended dismissal order and
                                  23
                                       enter third amended dismissal order. The Court amends its April 8, 2021 Amended Order of Dismissal
                                  24
                                       Upon Settlement.
                                  25
                                                IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE. However,
                                  26
                                       that if any party hereto certifies to this court, with proof of service of a copy thereon on opposing counsel,
                                  27
                                       within ninety days from the date hereof, that settlement has not in fact occurred, the foregoing order
                                  28
                                           Case 3:17-cv-03854-SI Document 101 Filed 07/27/21 Page 2 of 2




                                   1   shall be vacated and this cause shall forthwith be restored to the calendar for further proceedings.

                                   2

                                   3           IT IS SO ORDERED.

                                   4   Dated: July 27, 2021

                                   5                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                   6                                                      United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
